          Case 6:19-cv-00016-CCL Document 60 Filed 11/05/19 Page 1 of 2
                                                                          Flt.ED
                                                                          NOV 05 2019
                                                                     i.;,er•, U.S. District Court
                                                                        District Of Montana
                 IN THE UNITED STATES DISTRICT COURT                           Helena

                     FOR THE DISTRICT OF MONT ANA
                           HELENA DIVISION

NISSAN MOTOR ACCEPTANCE                                  CV-19-16-H-CCL
CORPORATION,

                                 Plaintiff,
                                                               Order
    vs.

ROBERT ALLEN NISSAN OF
HELENA, INC., and ROBERT T.
ALLEN, individually,

                              Defendants.

      Before the Court is the parties Joint Stipulated Request to Vacate November

6, 2019 Preliminary Pretrial Conference which the Court considers an unopposed

motion to vacate the pretrial conference. The parties indicate they have "agreed to

resolve this matter and are in the process of finalizing a stipulation for entry of

judgment." (Doc 59 at 2). The parties further indicate they anticipate finalizing

the stipulation proposed judgment and filing it with the Court within two court

days. Accordingly and for good cause shown,

      IT IS HEREBY ORDERED the Preliminary Pretrial Conference set for

November 6, 2019 at 9:30 a.m. is vacated.
        Case 6:19-cv-00016-CCL Document 60 Filed 11/05/19 Page 2 of 2




     IT IS FURTHER ORDERED that the parties shall file a Stipulation of

Dismissal and proposed Judgment by close of business on November 7, 2019.

     Dated this   Py     of November, 2019.




                                      2
